PER CURIAM.
The appellant challenges a habitual violent felony offender sentence, asserting that chapter 89-280, Laws of Florida, violates the single subject requirement of article III, section 6, Florida Constitution. We found chapter 89-280 to be unconstitutional on this basis in Johnson v. State, 589 So.2d 1370 (Fla. 1st DCA 1991), juris, accepted, Nos. 79,150 and 79,204 (Fla. May 19, 1992). In accordance with Johnson and Claybourne v. State, 600 So.2d 516 (Fla. 1st DCA 1992), petition for review filed, No. 80,157 (Fla. July 10, 1992), we therefore vacate the sentence and remand for resen-tencing. However, we acknowledge conflict with decisions such as State v. Sheppard, 612 So.2d 584 (Fla. 2d DCA 1992); Beaubrum v. State, 595 So.2d 254 (Fla. 3d DCA 1992) juris, accepted, 605 So.2d 1262 (Fla.1992); and McCall v. State, 583 So.2d 411 (Fla. 4th DCA 1991), juris, accepted, 593 So.2d 1052 (Fla.1992). We also certify the same question of great public importance as was certified in Johnson and Claybourne.
ALLEN, WOLF and WEBSTER, JJ., concur.